There was no error in permitting the solicitor to challenge one juror for cause after having waived this course as to the other jurors. Al Henry Vaughan v. State (present term)78 So. 378;1 Harrison v. State, 79 Ala. 29.
Some few questions of evidence are presented by the bill of exceptions. In some instances the witnesses answered the questions objected to, and clearly, of course, no injury could have resulted as to these. The other questions presented are so clearly free from reversible error we do not consider them necessary for separate treatment. Likewise the four charges given at the instance of the state contained but few elementary principles, and to set them out or comment thereon is entirely unnecessary. As disclosed in the statement of the case, the defendant relied upon self-defense. The oral charge of the court fully covered every legal phase of the case, and in addition thereto a large number of special instructions were given at the request of the defendant touching upon its various phases. A few of the defendant's charges were refused, the larger portion of which were clearly subject to adverse criticism, such as to justify their refusal as incorrect or misleading. If it be conceded that possibly two or three of the charges refused could well have been given under our decisions, yet it is too clear for discussion that the principles therein stated were not only clearly set forth to the jury in the oral charge of the court, but also fully covered in some of the other charges given at the request of defendant.
Upon a careful review of this record, we find nothing in the case calling for extended treatment. Suffice it to say the record has been most carefully examined, and nothing found therein justifying a reversal of the cause.
The judgment of the court below will accordingly be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.
1 Ante, p. 472. *Page 599